IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

V.M.M., MOTHER OF E.M.M.,            NOT FINAL UNTIL TIME EXPIRES TO
A MINOR CHILD,                       FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-819
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed May 18, 2016.

An appeal from the Circuit Court for Escambia County.
Michael G. Allen, Judge.

W. Douglas White, Pensacola, and Valarie Linnen, Atlantic Beach, for Appellant.

Dwight O. Slater, Children's Legal Services, Tallahassee; Robert C. Allen,
Pensacola; Susan Barber, Assistant Regional Conflict Counsel, Tallahassee; Kari
Crawford, Guardian Ad Litem Program, Pensacola; Kelley Schaeffer, Guardian Ad
Litem Program, Sanford; and Andrea Bryant Roberts, Legal Services of North
Florida, Pensacola, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF and WETHERELL, JJ., CONCUR.